            Case 1:21-cv-02176-CM Document 6 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRIS JONATHAN EPPERSON,

                                 Plaintiff,

                     -against-                                    21-CV-2176 (CM)

UNITED STATES; GEOFFREY S. BINNEY;                               CIVIL JUDGMENT
BILL CLINTON; BARAC OBAMA; DONALD
TRUMPH; JOE BIEDON,

                                 Defendants.

         Pursuant to the order issued April 1, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
